Case 1:17-cv-06076-ARR-RER Document 53 Filed 01/30/19 Page 1 of 1 PageID #: 1100



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

    YANNIS BONIKOS and RIGEL SHAHOLLI,
    individually and on behalf of others similarly                Case No. 1:17-cv-06076
    situated,
            Plaintiff,                                        NOTICE OF APPEARANCE

                            v.

    50 FRONT STREET ENTERPRISES, INC.
    (d/b/a “Mykonos”), PETER KAZAMIAS, JOHN
    DOE CORP. #1 (d/b/a “50 Front”), JOHN DOE
    CORPS. #2-10, and JOHN DOES 1-10,
           Defendants.



        PLEASE TAKE NOTICE that Ibrahim Abohamra, an attorney at Varacalli & Hamra, LLP,

 hereby enters his appearance on behalf of Plaintiffs, YANNIS BONIKOS and RIGEL SHAHOLLI

 in the above-entitled action. I am admitted to practice in this court and my bar number is IA1988.

 All further notice and copies of pleadings, papers and other material relevant to this action should

 be served upon the undersigned at the address stated below.


 Dated: January 30, 2019
        New York, NY
                                        VARACALLI & HAMRA, LLP

                                        ________________________________________________
                                        Ibrahim Abohamra
                                        Attorneys for Defendants
                                        32 Broadway, Suite 1818
                                        New York, NY 10004
                                        Tel.: (646) 590-0571
                                        Fax.: (646) 619-4012
                                        E-mail: ahamra@vhllp.com
